Citation Nr: 0720721	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-13 575	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
and for essential tremors.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.C. Schingle, Law Clerk





INTRODUCTION

The veteran served on active duty from July 1953 to February 
1956.  

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2002 decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that the RO in a January 2005 rating decision 
specifically denied service connection for essentially 
tremors which had been initially claimed by the veteran.  The 
April 2002 rating decision on appeal denied service 
connection for emotional instability reaction claimed as 
essential tremors.  Although essential tremors was not listed 
on the associated coded rating sheet, the discussion 
contained in the rating decision clearly stated that, "Since 
there is nothing in the evidence which reveals the veteran's 
tremors and nervousness were aggravated beyond a normal 
progression by the veteran's military service, service 
connection on an aggravated basis is denied."  The notice to 
the veteran also stated that the RO had denied service 
connection for emotional instability reaction (claimed as 
essential tremors).  Thus, the Board has considered both 
disorders in this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required


REMAND

In this case, further development is necessary prior to 
appellate adjudication in compliance with VA's duty to notify 
and assist.  

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. §3.159 (2006).  Such assistance includes providing the 
claimant with a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical 
examination or medical opinion may be deemed necessary where 
the record 1) contains competent medical evidence of a 
current diagnosed disability; 2) establishes that the veteran 
suffered an event, injury or disease in service; and 3) 
indicates that the claimed disability may be associated with 
the established event, injury or disease in service.  See Id.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that the third prong of 38 C.F.R. § 3.159(c)(4)(i), requires 
that the evidence of record "indicate" that the claimed 
disability or symptoms may be associated with service, 
establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410, at 418 (2006).

In this case, the Board notes that the veteran has not been 
afforded a VA examination in connection with his claim for 
service connection.  The veteran's July 1953 induction 
examination records show no findings of any neurological or 
psychiatric abnormalities; however, the veteran himself 
reported having a medical history of nervous troubles. The 
Board also notes that the veteran made contemporaneous 
statements regarding his nervousness during a psychiatric 
evaluation in June 1954.  The veteran stated that he had 
been nervous since early childhood.  The diagnosis was 
anxiety reaction.

On November 1955, the veteran was treated at the U.S. Naval 
Hospital for a fracture of his left mandible.  The fracture 
was the result of an attack suffered by the veteran.  
Service medical records indicate that the veteran was 
attacked by four other Marines and was kicked in the jaw 
and face.

Subsequent to the attack, the veteran was transferred to 
the neuropsychiatric service in January 1956 due to 
persistent anxiety and tension.  The veteran's complaints 
included chronic tension and anxiety, severe tremor of 
extremities and head, mood alterations, severe exacerbation 
of anxiety during inspections, excessive sweating and 
blushing, noise intolerance, and growing incapacity to 
tolerate the routine stress and pressure of military duty.  
It was also noted that he had a severe tremor which 
"increased markedly during interviews," and his depression 
appeared to be chronic.  A neurological examination 
revealed no evidence of illness.  In February 1956, a 
notation was made regarding the veteran's family history of 
anxiety and tremors.  It was noted that it was the opinion 
of the psychiatric staff that the veteran had a lifelong 
emotional instability which precluded further useful 
service.  The diagnosis was emotional instability reaction 
that had existed prior to the veteran's military service.  
The veteran was discharged from service in February 1956 
due to "emotional instability reaction."

The veteran has since been diagnosed with benign familial 
essential tremors and although he has testified that he has 
no current psychiatric diagnosis, he stated that he did have 
current psychiatric manifestations such as depression or 
nervousness since his military service including a physical 
assault that occurred therein.  See May 25, 2004, hearing 
transcript at p. 10.  However, as noted above, he has not 
been afforded a VA examination.  As such, the evidence of 
record does not include a medical opinion addressing the 
etiology of the currently claimed disorders or whether there 
is any relationship to the 1955 attack.  Therefore, the 
Board finds that the veteran should be afforded a VA 
examination to determine the nature and etiology of any 
psychiatric disorder and his essential tremors.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  As those 
questions are involved in the present appeal and the case is 
already being remanded for further development, the RO should 
provide the veteran with a proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the type of evidence that is needed to 
establish a disability rating and an effective date.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The veteran should be afforded VA 
examinations in psychiatry and neurology 
to determine the nature and etiology of 
any current neuropsychiatric disorder and 
essential tremors.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiners should be performed.  
The examiners are requested to review all 
pertinent records associated with the 
claims file, including the veteran's 
service medical records.  It should be 
noted that the veteran was assaulted by 
four fellow servicemen in November 1955 
and sustained a fractured mandible after 
which he was treated for various 
symptoms, including tension, anxiety, and 
tremors.  

After reviewing these records, the 
psychiatric examiner should address the 
following:

(a).  Does the veteran have a current 
diagnosed psychiatric disorder.

(b).  If so, is it at least as likely 
that a current psychiatric disorder 
preexisted his military service.  The 
examiner should identify specific 
instances in the record that are 
supportive of the opinion.

(c).  If it is at least as likely as not 
that a psychiatric disorder preexisted 
service, the examiner should comment as 
to whether the disorder worsened in 
severity during service.  If so, he 
should indicate whether the increase in 
severity was consistent with the natural 
progression of the disease or whether the 
increase represented a permanent 
worsening or "aggravation" of the 
disease beyond its natural progression.  
In responding to this question, the 
examiner should note that temporary or 
intermittent flare-ups of a preexisting 
injury or disease are not sufficient to 
be considered "aggravation in service," 
unless the underlying condition, as 
contrasted with symptoms, has worsened.

(d).  If the veteran's current 
psychiatric disorder is unlikely to have 
preexisted his military service, the 
examiner is requested to indicate the 
likelihood (likely, at least as likely as 
not, unlikely) that the disorder had its 
onset in service or is related to his 
symptomatology in service or is otherwise 
causally or etiologically related to his 
military service.

After reviewing these records, the 
neurological examiner should address the 
following:

(e).  Is it at least as likely as not 
that the veteran's benign essential 
tremors preexisted his military service.  
The examiner should identify specific 
instances in the record that are 
supportive of the opinion.

(f).  If it is at least as likely as not 
that the essential tremors preexisted 
service, the examiner should comment as 
to whether the disorder worsened in 
severity during service.  If so, he 
should indicate whether the increase in 
severity was consistent with the natural 
progression of the disease or whether the 
increase represented a permanent 
worsening or "aggravation" of the 
disease beyond its natural progression.  
In responding to this question, the 
examiner should note that temporary or 
intermittent flare-ups of a preexisting 
injury or disease are not sufficient to 
be considered "aggravation in service," 
unless the underlying condition, as 
contrasted with symptoms, has worsened.

(g).  If the veteran's essential tremors 
are unlikely to have preexisted his 
military service, the examiner is 
requested to indicate the likelihood 
(likely, at least as likely as not, 
unlikely) that the disorder had its onset 
in service or is related to his 
symptomatology in service or is otherwise 
causally or etiologically related to his 
military service.  The examiner should 
also indicate whether the essential 
tremors are due to or the result of any 
currently diagnosed psychiatric disorder, 
or permanently aggravated by a diagnosed 
psychiatric disorder.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a conclusion as it is to find against 
it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2006), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file must be made 
available to the examiners for review.

3.	The AMC should then readjudicate the 
claims on appeal in
light of all of the evidence of record.  If 
the issues remain denied, the veteran should 
be provided with a supplemental statement of 
the case as to the issue on appeal, and 
afforded a reasonable period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 


constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).



